J-S41038-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellee

                       v.

PATRICIA E. GADALETA

                            Appellant              No. 373 EDA 2014


          Appeal from the Judgment of Sentence November 30, 2012
               In the Court of Common Pleas of Carbon County
             Criminal Division at No(s): CP-13-CR-0000285-2011


BEFORE: BOWES, J., DONOHUE, J., and MUNDY, J.

MEMORANDUM BY MUNDY, J.:                         FILED AUGUST 04, 2014

       Appellant, Patricia E. Gadaleta, appeals from the November 30, 2012



following her conviction by a jury of identity theft, and two counts of

forgery.1 After careful review, we affirm.

       The trial court, in its March 17, 2014 memorandum opinion, has aptly

summarized the factual and procedural history of this case, which we need

not repeat in full here. In brief, Appellant was charged on September 19,

2011, with the aforementioned charges plus receiving stolen property and
____________________________________________
1
    18 Pa.C.S.A. §§ 4120(a), 4101(a)(3), and 4101(a)(2), respectively. The

imposed the same day at trial court docket number CP-13-CR-0000975-
2011. This Court affirmed the judgment of sentence at CP-13-CR-0000975-
2011 at Commonwealth v. Gadaleta, 3502 EDA 2012 (unpublished
memorandum, November 6, 2013), appeal denied, 955 MAL 2013 (Pa. May
28, 2014).
J-S41038-14




verdict, Appellant filed post-trial motions, seeking judgment of acquittal as

to the receiving stolen property charge and seeking a mistrial on the basis of

                                                              infra. The trial court

conducted a hearing on the motions on November 16, 2012, and granted the

motion for judgment of acquittal as to count three, receiving stolen property,



sentenced Appellant on November 30, 2012.              Appellant filed timely post-

sentence motions on December 10, 2012. Subsequently, Appellant filed a

premature appeal, which this Court quashed and remanded for disposition of

                   -sentence motions.          Commonwealth v. Gadaleta, 3501

EDA 2012 (unpublished memorandum, November 6, 2013). After remand,

                                         ost-sentence motions on January 8, 2014.

Appellant filed a timely notice of appeal on January 23, 2014.2

       On appeal, Appellant raises the following questions for our review.

              1.
                     ability to defend herself at trial by advising her
                     that her criminal record would be used against
                     her without having filed a pre-trial motion to
                     determine the admissibility of such record and
                     by advising her that her prior convictions
                     would be used against her at trial and that she
                     could not take the stand without being
                     prejudiced by the prior convictions and fail to
                     explain to defendant that the crimes could only
____________________________________________
2
  Appellant and the trial court have complied with Pennsylvania Rule of
Appellate Procedure 1925.


                                           -2-
J-S41038-14


                     be used under the circumstances set forth in
                     42 Pa. C.S. § 5918(c) Commonwealth v.
                     Garcia, 551 Pa. 616, 712 A.2d 746 (1998)?

              2.
                     because the sentences imposed in 285 CR
                     2011 and 975 CR 2011 when imposed
                     consecutively are excessive and do not
                     represent a sentence that is a just punishment
                     or reflects the rehabilitative needs of the
                     defendant?

              3.     Did the court err in failing to grant [Appellant]
                     a new trial because the jury foreman was
                     unable to fully understand the evidence
                     because he is illiterate?



                                                                   trial counsel. 3

Under the standard and for the reasons set forth by the Honorable Joseph J.

Matika, in his erudite

ineffectiveness of counsel claims are premature and should properly be

raised, if necessary, in a petition pursuant to the Post Conviction Relief Act,

42 Pa.C.S.A. §§ 9541-9546.             We additionally note, our Supreme Court

recently reaffirmed the holding of Commonwealth v. Grant, 813 A.2d 726

(Pa. 2002) in Commonwealth v. Holmes, 79 A.3d 562, (Pa. 2013).



deferred to PCRA review; trial courts should not entertain claims of
____________________________________________
3
  In her appellate brief, Appellant combined the first two issues presented in
her Rule 1925(b) concise statement of errors complained of on appeal into a
single question. The trial court discussed both sub-issues together in its
Rule 1925(a) opinion.


                                           -3-
J-S41038-14


ineffectiveness upon postverdict motions; and such claims should not be

reviewed                         Id. at 576.    The Holmes Court noted two




that a claim (or claims) of ineffectiveness is both meritorious and apparent




                                                                          eview

                                                Id. at 577-578.

                                                Commonwealth v. Bomar,

826 A.2d 831 (Pa. 2003), that the Commonwealth and the trial court were

obligated to develop a complete record on her ineffective assistance of

counsel claim because she presented it in a timely post-sentence motion is

                                               Bomar, to the extent it had



direct appeal of a claim of ineffective assistance of counsel if the trial court

made a determination based on a fully developed record.         Id. at 855.   It

decidedly did not obligate a trial court to require development of the record

or to make a determination. Accordingly, we agree with the trial court that




the instant sentence consecutively to the sentence imposed at trial court


                                     -4-
J-S41038-14


docket number CP-13-CR-0000975-



the seriousness of the offense and the societal impact without considering

the other factors set for                   Id.



raised in a post-sentence motion or by presenting the claim to the trial court

during the sentencing proceedings.    Absent such efforts, an objection to a

discre                                                  Commonwealth v.

Lamonda, 52 A.3d 365, 371 (Pa. Super. 2012) (en banc) (internal

quotations and citations omitted), appeal denied, 75 A.3d 1281 (Pa. 2013).

            The Rules of Appellate Procedure mandate that to
            obtain review of such claims, the appellant must
            include in his brief a Concise Statement of Reasons
            Relied Upon for Allowance of Appeal.              See
            [Commonwealth v. Hoch, 936 A.2d 515, 518 (Pa.
            Super. 2007)]; see also Pa.R.A.P. 2119(f). The
                                            must, in turn, raise a
            substantial question as to whether the trial judge, in
            imposing sentence, violated a specific provision of

                                                        See
            [Commonwealth v. Fiascki, 886 A.2d 261, 263
            (Pa. Super. 2005)]; Commonwealth v. Ousley,
            392 Pa.Super. 549, 573 A.2d 599, 601 (1990)
            (citations and internal quotation marks omitted)

            sentence are not to be granted as a matter of
            course, but ... only in exceptional circumstances
            where it can be shown in the 2119(f) statement that
            despite the multitude of factors impinging on the
            sentencing    decisions,  the  sentence    imposed

            determination of whether a particular issue poses a
            substantial question is to be made on a case-by-case

                                     -5-
J-S41038-14


              basis. See Fiascki, 886 A.2d at 263. If the Rule
              2119(f) statement is absent or if the statement
              provided fails to demonstrate a substantial question,
              this Court may refuse to accept the appeal. See id.

Commonwealth v. Coulverson, 34 A.3d 135, 142 (Pa. Super. 2011).

         Instantly, Appellant preserved her issue in her post-sentence motion

and included a Rule 2119(f) statement in her appellate brief.         Appellant



comport with sentencing norms by



argument, however, reduces the issue to a mere one-paragraph assertion

that the trial court erred in imposing the subject aggregate sentence

consecutively to a second sentence Appellant received the same day at

docket     number    CP-13-975-CR-

rehabilitative needs. Id. at 15. This fails to raise a substantial question.

              [A] bald claim of excessiveness due to the
              consecutive nature of a sentence will not raise a
              substantial question.   See Commonwealth v.
              Moury, 992 A.2d 162, 171 172 (Pa. Super. 2010)

              concurrent, sentences may raise a substantial
              question in only the most extreme circumstances,
              such as where the aggregate sentence is unduly
              harsh, considering the nature of the crimes and the


Commonwealth v. Dodge, 77 A.3d 1263, 1270 (Pa. Super. 2013), appeal

denied, 91 A.3d 161 (Pa. 2014).




                                      -6-
J-S41038-14


     Here, the sentence was within the standard range of the guidelines

and the trial court imposed the sentence after a full hearing and

                                  -sentence report.      Appellant offers no

development in her brief of any extreme circumstances particular to this

                                                                          This

Court has long recognized that we will not consider issues where Appellant

fails to cite to any legal authority or otherwise develop the issue.

Commonwealth v. McLaurin, 45 A.3d 1131, 1139 (Pa. Super. 2012),

appeal denied, 65 A.3d 413 (Pa. 2013).      Further, we agree with the trial



wherein it explains why the particularized sentence entered in this case was

appropriate, how it considered all the statutory factors including Appellant

rehabilitative needs, and how the specific circumstances of Appellant and the

instant offenses warranted the sentence imposed.         Trial Court Opinion,

3/17/14, at 11-13.

     In her final issue, Appellant argues that the trial court erred in denying

her motion to declare a mistrial, alleging the jury foreperson was not a




                                    -7-
J-S41038-14


                                                 at 2, quoting N.T., 5/11/12, at 205.

Subsequently, Appellant filed a motion for mistrial.4


              motion for mistrial is as follows:

                            A motion for a mistrial is within the
                     discretion of the trial court. A mistrial upon
                     motion of one of the parties is required only
                     when an incident is of such a nature that its
                     unavoidable effect is to deprive the appellant
                     of a fair and impartial trial. It is within the trial
                     court's discretion to determine whether a
                     defendant was prejudiced by the incident that
                     is the basis of a motion for a mistrial. On
                     appeal, our standard of review is whether the
                     trial court abused that discretion.

Commonwealth v. Akbar, 91 A.3d 227, 236 (Pa. Super. 2014), quoting

Commonwealth v. Tejeda, 834 A.2d 619, 623 (Pa. Super. 2003) (internal

citations and footnote omitted).

____________________________________________
4
    Pennsylvania Rule of Criminal Procedure 605 provides as follows.

              Rule 605. Mistrial



              (B) When an event prejudicial to the defendant
              occurs during trial only the defendant may move for
              a mistrial; the motion shall be made when the event
              is disclosed. Otherwise, the trial judge may declare
              a mistrial only for reasons of manifest necessity.

Pa.R.Crim.P. 605(B). Because we discern no error or abuse of discretion in
                                                                         r,

was timely. See Commonwealth v. Boring, 684 A.2d 561, 567-568 (Pa.
Super. 1996), appeal denied, 689 A.2d 230 (Pa. 1997).


                                           -8-
J-S41038-14


       Appellant references Section 4502 of the Judicial Code, which

provides as follows.

               § 4502. Qualifications of jurors

               (a)    General     rule.--Every       citizen of    this
               Commonwealth who is of the required minimum age
               for voting for State or local officials and who resides
               in the county shall be qualified to serve as a juror
               therein unless such citizen:

               (1) is unable to read, write, speak and understand
               the English language;



42 Pa.C.S.A. § 4502(a)(1).

      Appellant argues that the trial court not only erred in denying its

motion for mistrial, but should have acted sua sponte when it became



Brief at 24.

                      [The trial court] should not have allowed the
               reading of the Verdict Sheet to go forward and for
               any verdict to be returned in the case. Rather, some
               type of inquiry should have been undertaken to
               ascertain whether or not the foreperson truly could
               understand, comprehend and analyze the evidence,
               understand the law as dictated by this Court and
               truly arrive at an independent judgment concerning
               guilt or innocence of the Defendant. However, the
               Defendant reiterates her proposition that even if
               such inquiry had been undertaken, there simply is no
               way in which this Court could have concluded that
               the foreperson should have been entrusted with the
               responsibility of being a fact-finder in this case in
               light of the obvious inability of the foreperson to read
               even a single word appearing on the Verdict Sheet.


                                        -9-
J-S41038-14


Id. at 22.5



at which the trial court carefully performed a colloquy of the foreperson and

determined that the foreperson, although able to read only at an 8th grade

level, was able to independently review, understand, evaluate and determine

the evidence and issues presented in this case.            Trial Court Opinion,

3/17/14, at 15-16.       Accordingly, the foreperson was not a disqualified juror

under 42 Pa.C.S.A. § 4502(a)(1).

              Further, even if appellant could show that a
              disqualified juror sat on his case, he has not
              identified any prejudice, and we will not, as urged by

              fairness. Commonwealth v. Delligatti, 371
              Pa.Super. 315, 538 A.2d 34 (1988) (appellant fails

              dire prejudiced him); see also United States v.
              Silverman, 449 F.2d 1341 (2d Cir.1971) (inclusion
              in panel of a disqualified juror does not require
              reversal of a conviction unless there is a showing of
              actual prejudice).

Commonwealth v. Bullock, 558 A.2d 535, 537-538 (Pa. Super. 1989)

(internal quotation marks and some citations omitted), appeal denied, 575
A.2d 561 (Pa. 1990). Accordingly, we conclude the trial court did not abuse


____________________________________________
5
  Appellant has not alleged any error in connection with jury selection or the
voir dire of the jury. Appellant has not asserted that the foreperson misled
or was dishonest to the court relative to his ability to read. See e.g.,
Commonwealth v. Kelly, 609 A.2d 175 (Pa. Super. 1992) (finding per se
prejudice where empanelled juror lied in voir dire about having a prior
record), appeal denied, 617 A.2d 1272 (Pa. 1992)


                                          - 10 -
J-S41038-14




standard of review, discusses the relevant law and explains the basis for its

conclusion that said claims lack merit. Instantly, we carefully reviewed the



and well-reasoned opinion of Judge Joseph J. Matika is in concert with our

own views as addressed above. We conclude the trial court did not abuse its

                                            -trial motion for mistrial or her

post-sentence motion, requesting reconsideration of sentence and raising

premature issues of ineffective assistance of trial counsel. Accordingly, we

adopt the opinion by the Honorable Joseph J. Matika as our own for purposes

of further appellate review. See Trial Court Opinion, 3/17/14.

     Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/4/2014




                                   - 11 -
Circulated 07/10/2014 02:00 PM
Circulated 07/10/2014 02:00 PM
Circulated 07/10/2014 02:00 PM
Circulated 07/10/2014 02:00 PM
Circulated 07/10/2014 02:00 PM
Circulated 07/10/2014 02:00 PM
Circulated 07/10/2014 02:00 PM
Circulated 07/10/2014 02:00 PM
Circulated 07/10/2014 02:00 PM
Circulated 07/10/2014 02:00 PM
Circulated 07/10/2014 02:00 PM